DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-8 and 10-14 are pending.
Claims 1, 5 and 11 are amended.
Claim 9 is canceled.
No Claim(s) is/are added.
Claims 1-8 and 10-14 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 07/04/2022 have been fully considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 is rejected under 35 U.S.C. §103 as being unpatentable over Gauthier et al. (US 2006/0168239 A1) hereinafter “Gauthier” in view of Murphy et al. (US 2018/0159902A1) hereinafter “Murphy”
As per claim 1, Gauthier discloses a system comprising: 
a plurality of computer devices connected to a network, the plurality of computer devices operable by a plurality of users (Gauthier, FIG. 1, [0020], client machines or computers 12, 14, 16)
a server connected to the network, the server to communicate data with the plurality of computer devices (Gauthier, FIG. 1, [0020], servers or server machines 18, 20, 22)
and a bridge device connected to the network, the bridge device to receive connection requests from the plurality of computer devices via the network, the bridge device further to receive connection requests from the server via the network, the bridge device further to mediate data communications between the plurality of computer devices and the server by communicating data through open connections made based on connection requests received from the plurality of computer devices and the server (Gauthier, [0020], the connections all have as their destination a central server 24 which is designed to link a client machine with a server machine by establishing a bidirectional bridge between the connections established by each of the two machines; [0022], establishes a permanent connection and initialises the automatic recording of this machine at the central server as soon as the server machine connects to the Internet network, ….established upon request when an SOS call is sent by the user; [0038], FIG. 1, central server 24)
Gauthier does not explicitly disclose wherein the bridge device includes an index of servers to bridge devices, wherein the bridge device is to use the index to determine an identifier of another bridge device to provide data communications between a particular computer device of the plurality of computer devices and the server, and wherein the bridge device is to communicate the identifier of the other bridge device to the particular computing device. 
Murphy discloses wherein the bridge device includes an index of servers to bridge devices, wherein the bridge device is to use the index to determine an identifier of another bridge device to provide data communications between a particular computer device of the plurality of computer devices and the server, and wherein the bridge device is to communicate the identifier of the other bridge device to the particular computing device (Murphy, [0028], a server device 220 one or more devices capable of receiving, storing, generating…For example, server device 220 include a server (e.g., in a data center or a cloud computing environment), a data center…..a media server, or a similar type of device…; See also [0029], Network device 222 includes one or more devices (e.g., one or more traffic transfer devices) capable of receiving, storing, generating, processing, and/or providing information associated with a request for data. For example, network device 222 may include a router, a gateway, a switch, a hub, a bridge…; FIG. 2 depicts the bridge device (Network device 222) includes an index of servers (Server Device 220) to bridge devices (Network device 222); See [0050], the request may be made using a uniform resource identifier (URI) (e.g., a uniform resource locator (URL) or a uniform resource name (URN)) of server device 220, and/or network device 222)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Murphy related to wherein the bridge device includes an index of servers to bridge devices, wherein the bridge device is to use the index to determine an identifier of another bridge device to provide data communications between a particular computer device of the plurality of computer devices and the server, and wherein the bridge device is to communicate the identifier of the other bridge device to the particular computing device and have modified the teaching of Gauthier in order to allow for messages to be passed back and forth between a browser and the server [0002]. 

As per claim 2, Gauthier in view of Murphy disclose the system of claim 1, wherein all inbound ports to the server are closed (Gauthier, [0008], a secure client/server data transmission system in which the servers which have become clients no longer accept any incoming connection)
As per claim 3, Gauthier in view of Murphy disclose the system of claim 1, further comprising a router, switch, or firewall that connects the server to the network, the router, switch, or firewall having all inbound ports closed (Gauthier, [0059], blocks all listening services)

As per claim 4, Gauthier in view of Murphy disclose the system of claim 1, wherein the bridge device provides encrypted data communications between each of the plurality of computer devices and the server (Gauthier, [0071], encryption methods which have already shown serious vulnerabilities)

As per claim 5, Gauthier discloses a bridge device comprising: 
a communications interface to connect to a network (Gauthier, [0025], the network interface 26 of the central server is achieved)
memory (Gauthier, [0025], RAM 28); and a processor connected to the memory and the communications interface (Gauthier, [0025], processing unit 30), the processor to receive connection requests from a plurality of computer devices via the network, to receive connection requests from a server via the network, and to provide data communications between the plurality of computer devices and the server through open connections made based on the connection requests received from the plurality of computer devices and the server (Gauthier, [0020], the connections all have as their destination a central server 24 which is designed to link a client machine with a server machine by establishing a bidirectional bridge between the connections established by each of the two machines; [0022], establishes a permanent connection and initialises the automatic recording of this machine at the central server as soon as the server machine connects to the Internet network, ….established upon request when an SOS call is sent by the user; [0038], FIG. 1, central server 24)
Gauthier does not explicitly disclose an index of servers to bridge devices, wherein the processor is to use the index to determine an identifier of another bridge device to provide data communications between a particular computer device and the server, and wherein the processor is to communicate the identifier of the other bridge device to the particular computing device.
Murphy discloses an index of servers to bridge devices, wherein the processor is to use the index to determine an identifier of another bridge device to provide data communications between a particular computer device and the server, and wherein the processor is to communicate the identifier of the other bridge device to the particular computing device (Murphy, [0028], a server device 220 one or more devices capable of receiving, storing, generating…For example, server device 220 include a server (e.g., in a data center or a cloud computing environment), a data center…..a media server, or a similar type of device…; See also [0029], Network device 222 includes one or more devices (e.g., one or more traffic transfer devices) capable of receiving, storing, generating, processing, and/or providing information associated with a request for data. For example, network device 222 may include a router, a gateway, a switch, a hub, a bridge…; FIG. 2 depicts the bridge device (Network device 222) includes an index of servers (Server Device 220) to bridge devices (Network device 222); See [0050], the request may be made using a uniform resource identifier (URI) (e.g., a uniform resource locator (URL) or a uniform resource name (URN)) of server device 220, and/or network device 222)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Murphy related to an index of servers to bridge devices, wherein the processor is to use the index to determine an identifier of another bridge device to provide data communications between a particular computer device and the server, and wherein the processor is to communicate the identifier of the other bridge device to the particular computing device and have modified the teaching of Gauthier in order to allow for messages to be passed back and forth between a browser and the server [0002]. 

As per claim 6, Gauthier in view of Murphy disclose the bridge device of claim 5, wherein the processor does not transmit connection requests to the server (Gauthier, [0008], a secure client/server data transmission system in which the servers which have become clients no longer accept any incoming connection)

As per claim 7, Gauthier in view of Murphy disclose the bridge device of claim 5, wherein the processor provides encrypted data communications between each of the plurality of computer devices and the server (Gauthier, [0071], encryption methods which have already shown serious vulnerabilities)
As per claim 8, Gauthier in view of Murphy disclose the bridge device of claim 5, wherein the memory stores public encryption keys for the plurality of computer devices and the server (Gauthier, [0025], the correct private key, the correct encryption algorithm)
As per claim 10, Gauthier in view of Murphy disclose the bridge device of claim 5, further comprising correlation table to correlate connections with the plurality of computer devices to connections with the server (Gauthier, [0041], the status (machine address, new user, screen saver, online status, memory levels, operating system type and version, etc.) is recorded in the table of statuses located in the database of the central server)
As per claim 11, Gauthier discloses a server comprising: a communications interface to connect to a network; memory; and a processor connected to the memory and the communications interface, the processor to execute an application (Gauthier, [0025], FIG. 2, processing unit 30, RAM 28, network interface 26)
and a connection agent to make connection requests to a bridge device, the connection agent further to communicate data between the application and the bridge device over an open connection (Gauthier, [0022], establishes a permanent connection and initialises the automatic recording of this machine at the central server as soon as the server machine connects to the Internet network, …. established upon request when an SOS call is sent by the user; [0038], FIG. 1, central server 24)
Gauthier does not explicitly disclose wherein the bridge device to which the connection agent makes the connection is identified at an index of servers to bridge devices, wherein the index correlates the server to the bridge device, and wherein an identifier of the bridge device is shared with computer devices intending to access the application.
Murphy discloses wherein the bridge device to which the connection agent makes the connection is identified at an index of servers to bridge devices, wherein the index correlates the server to the bridge device, and wherein an identifier of the bridge device is shared with computer devices intending to access the application (Murphy, [0028], a server device 220 one or more devices capable of receiving, storing, generating…For example, server device 220 include a server (e.g., in a data center or a cloud computing environment), a data center…..a media server, or a similar type of device…; See also [0029], Network device 222 includes one or more devices (e.g., one or more traffic transfer devices) capable of receiving, storing, generating, processing, and/or providing information associated with a request for data. For example, network device 222 may include a router, a gateway, a switch, a hub, a bridge…; FIG. 2 depicts the bridge device (Network device 222) includes an index of servers (Server Device 220) to bridge devices (Network device 222); See [0050], the request may be made using a uniform resource identifier (URI) (e.g., a uniform resource locator (URL) or a uniform resource name (URN)) of server device 220, and/or network device 222)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Murphy related to wherein the bridge device to which the connection agent makes the connection is identified at an index of servers to bridge devices, wherein the index correlates the server to the bridge device, and wherein an identifier of the bridge device is shared with computer devices intending to access the application and have modified the teaching of Gauthier in order to allow for messages to be passed back and forth between a browser and the server [0002]. 

As per claim 12, Gauthier in view of Murphy disclose the server of claim 11, wherein all inbound ports to the server are closed (Gauthier, [0008], a secure client/server data transmission system in which the servers which have become clients no longer accept any incoming connection)

As per claim 13, Gauthier in view of Murphy disclose the server of claim 11, wherein the connection agent is to initiate a new connection request to the bridge device when all existing connections are in use (Gauthier, [0031], a new connection has already been established between a client machine and the central server)

As per claim 14, Gauthier in view of Murphy disclose the server of claim 11, wherein the connection agent is to close an inactive connection with the bridge device (Gauthier, [0037], the central server retrieves in its database the system identifier of the inactive permanent connection of the recipient server machine (step 106))

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462